 

 

Case 2:19-cv-00426-JRS-DLP Document1 Filed 09/04/19 Page 1 of 7 PagelID # 1
Fy ,
iy
LOR

SEP 94 2079

COMPLAINT FORM 4&8. cin.
. . . ANAS Ofr
(for filers who are prisoners without lawyers) "CLs. iNr CE

IN THE UNITED STATES DISTRICT COURT
FOR THE _SOUTNERN DISTRICT OF INDIAWA

 

(Full name of plaintiff(s))

 

 

 

LaeeRy DANCY
vs | | Case Numberig«. _ pu

  

(Full name of defendant(s)

— MR Adasen, COMPLE WARDEN

\WuiTeD STATES Pemireumingy TERE

 

2 +19-cv-0426 as

(to be supplied by clerk of court)

 

 

 

 

 

Lire.
A. PARTIES
1. Plaintiff is a citizen of _ LND\AUA , and is located at
. (State) )
United SINTES PENTENTIAGY TERRE Houte » P.O, Bax
33, Tecte Hautes INDIAN. 47ZOE -
(Address of prison or jail)

(If more than one plaintiff is filing, use another piece of paper).

2. Defendant _ WATSON: Comelex. Wacker:

 

(Name)

Complaint - 1

 
 

 

 

Ay.

Case 2:19-cv-00426-JRS-DLP Document1 Filed 09/04/19 Page 2 of 7 PagelD #: 2

is (if a person or private corporation) a citizen of __ LNDIANA
, ’ (State, if known)

and (if a person) resides at UnAKNow/
(Address, if known)

and (if the defendant harmed you while doing the defendant's job)

 

 

k_DE Pants Cont nuccd ot Aibe Gaayk

(if you need to list more defendants, use another piece of paper.)

B. STATEMENT OF CLAIM

On the space provided on the following pages, tell:
Who violated your rights;

What each defendant did;

When they did it;

Where it happened; and

Why they did it, if you know.

This 1s _@ SVERIFIED Che Riths Complaint” bacecl Pas
Point Personal VoovwlehGe Ged Vicar Apclnes 2 BAL
And ac Mle ehun Xo pe Tne Aad Correct Urder pratt ok Peikicy

Tew N

 

 

 

 

 

 

bX The Lnatele Nr hontc 49 Plush TW. Bal Auloctac PowccSS
e tne G on cdunc Ka Al A C38

Soe churned He be Mainbht Wute Ko ten. Painhtt Submittert Sora
Deh Be oa dw Ware Aad 0,

Shakes No Timelt ReoProge to deemect de Alerebare tbs Oontec! AS
Oc Wiouead Wittin So-wY¥s AR HAS “Qwest . ‘

Ae 0s Foose me Minit ie pins st Ace (eSParGcole to OL Atl SkAs
And 1 miete. The Admins 1X aC

 

 

 

 

 

Complaint -2 .

 
 

 

Case 2:19-cv-00426-JRS-DLP Document1 Filed 09/04/19 Page 3 of 7 PagelD #: 3
A. Parties Comtimwed From Pao (AY;

 

 

3. DEEEMDAUT. MO Over is A Ciizer af Luda Rud At
—} Ail tng& Neran otha under tedbet Les) BS Food Skhue Adare

 

 

 

 

 

Os USP Teer. Nawle MAdine. Pddccss 18+ 1900 Bureca hatch Sourh
| iA.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hern b chins vedi eden Ind tee So Poe ts
LOSt/Thee Hauke» Main. Addeess 1S! Ye Bucs Leal Souths tone
- — f Pane an)

 

 

 

 

 

 
 

 

 

 

Case 2:19-cv-00426-JRS-DLP Document1 Filed 09/04/19 Page 4 of 7 PagelD #: 4

a ¥% 3a AO On! OQ aA \ Ue ALO y ¥ W (C ( NAP S of

Ave atarr Arita be o Q EXNG: 7 Fe Quiremeaky. Gry eer DCL OATS
| OricDlt Uc raul Ldhin HYsé Att Go fier lESPe In O Moperk. £ 0
Adan ative Ceerecd'Y) Also SEE} Miller Vi Mocs, 2 3d. 736; 7Y0 (Ke

Cie, ool) (pn) NiASteh Cr me fe AT HY Go At tA re d at U
CNMAL fiom Were ik Io a Ne Bane panes th Mout (emody \rel

 

997 elcy.).Wlhet ( horn. emo nsteet,, AA muretteTive henwch)

 

 

“Stat ate to Maswec Enstoned Setend PP Grd fe tused BE Gad

 

Foc. te? S Rod Thali miele bu De onissscs Dei Goal Exhaust?

huts ComAQint 1S Mow) Profcit Dmubht bebo this Coud 60 SUES: For pelel

 

WO, _— if
in. )

3, Prod is One. of hw haste Meecssihes of lik feck bY se EIGHT

 

 

 

% - = i ‘ !
Rent demand lo? the inshent Veriiued CowPlant fucunsT to de List

 

 

 

W. tonl 6 -tl- 2019) aren Whee a Gel Food Serwcee
RamunkeateC Over \rolatecd? MY Conchitubion cists LEIS Aawcdead)

bu si KYO re nc /Ra AKL. megs Tho a fio A é Pia om

bets Bos Del adlonts Vo) te Food S fe ford A106. 1s infikO
Lf

AL (Th k, Acar 7 Mb the, + ¢ rE rel food) |
kk Soci Ad fou plu ad Wee. Hide Hice Passes 19 te bool
j y th PeCtAl Hous INMRE. Lief! LIPE On _o- ~}] Sr

 

 

Gad it Moke ne sick. 7 pk then Hedlical d sec fa Pose tte

 

 

eis Cae Gk

Complaint - 3

 
 

Case

 

e 2:19-cy-00426-JRS-DLP Document 1 Filed 09/04/19 Page 5 of 7 PagelD # 5

© STATEMENT DF Caine Conhnued & From fAGE 3A

 

 

UnConbihstrorel. SEEVTus Cous Welding tr Freak Vouens, 7 Fad ASD,

 

lASS

Logg, ass), fh Tle Tent Cyeeuds Holdac ia Lames V, L&nm, 03% E

 

2d, of

“tT

Co
S 40-72 ister 1996)... Plasotlt Slate the Hice heat mater in

 

fron

 

 

__Fend)

 

fo fou

rota nl. Corsumphion. is SulFicieatly cpus Pe Sub, eck awk Lf to LOGS
JS S Hab Hearn... Herc ther Ralech
de ne Gleick Medical treatnont fats Stancdacl Gre bop fed

 

 

bohn&

Conteaanin _. Thus Violating tho Ejsht Aten) nant 67 Gl

 

fronts

A.. REN Tuten MiFlocio: % 56S 5 ee (F3, 12S 99 Dasan gra Vern leon.

 

‘ Coakuniads

 

ee,

La dent

kon) Nore Deldants _ Agen Cre Olt ver~ have browan ot He

bem in Fred Sere becReho- Area. Aad Slot Dre. Bre. Very

 

 

lon Tl

¢ Grd Have Rulect to Conect orever try ty ConectYe Pobhn

 

therere.

hoinl del theewtelY tadilbrent- te mY salety Cheb . Zhis IS Le MOM -

 

LAY The

Frivoloud

Claim to Whielr Plarablt 1s EuhHecr to Blet/Drmases Lepobed
atied Ocud kos Comfaink.. -—=

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

Case 2:19-cv-00426-JRS-DLP Document1 Filed 09/04/19 Page 6 of 7 PagelD #: 6

C. JURISDICTION

xX) Tam suing for a violation of federal law under 28 U.S.C. § 1331.
OR

[| Lam.suing under state law. The state citizenship of the plaintiff(s) is (are)
different from the state citizenship of every defendant, and the amount of
money at stake in this case (not counting interest and costs) is

§
D. RELIEF WANTED

Describe what you want the court to do if you win your lawsuit. Examples may
include an award of money or an order telling defendants to do something or
- stop doing something.

Ci) end ik, Dekdont Ilan. rsd Steitary Meals Te The Plarntitt

   

Chuck Gad Unusuad 0 ‘

cal Theakmont Coe Planlilt Suis Vielolecd Tle Eisht tense
“Avwardinl Plank 8 Spo, 0 Frou cack. Namal dek-da-Sebralel

Grd Arsh PlcunhPl Alooo.ose°? Punitive Damages To Shoud Hud Whe
OF Conduct Ltt Wer be Teleccded:

(a\t Acaacd Plank Ait Cocks itu bY This TAdiSuE Fo tolede
(Nasbrahle ATTocoeY fee

ST Tact we REleE Ketel 7

(3) cee Dekdads To immedickiy Cocrcets Lodest mikes Wohan 10 Foocl

Seauice. acd Food Service. Prefbraton Guu STochse Nicas.. Back Tt Casua
Fook | To ¢ 2S t Cc

Mocks »

(4). prkc Dt To inwmcdiclely Teal Food Boone Conlomincthon tAmpks
Aniity fdeaucte (Art thats Te STA 5S OF Mocha (Ere fs aLlsons

Solhe INb inl ectect Contamunclecd Foods An.
ee

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Complaint -4

 
 

 

 

 

wom _ ed Si soe

Case 2:19-cv-00426-JRS-DLP Document1 Filed 09/04/19 Page 7 of 7 PagelD #: 7

E. JURY DEMAND

XI Jury Demand - I want a jury to hear my case
OR

[_] Court Trial - I want a judge to hear my case

Dated this_ AT day of Aus, 201A.
Respectfully Submitted,

x 4: DAA Chrome _
J

Signaturd pf Plaintiff

WGAA- OV?

Plaintiff's Prisoner ID Number

United STATES Penatent iacy

 

 

(Mailing Address of Plaintiff)
(If more than one plaintiff, use another piece of paper).

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FILING FEE

Kl I DO request that I be allowed to file this complaint without paying the filing
fee. I have completed a request to proceed in the district court without
prepaying the fee and attached it to the complaint.

[] IDONOT request that I be allowed to file this complaint without prepaying the

filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this
complaint.

Complaint - 5

 
